EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney William D. Schickli on 3/12/21.

The application has been amended as follows: 

In the claims:

1. 	(currently amended) An apparatus, comprising:
	a telescoping duct assembly including an inner duct section received for sliding movement within an outer duct section;
	a receiver in said inner duct section;
	an elongated port in said outer duct section; and
	an air register held in said receiver and projecting through said elongated port;
	a door substrate, a door trim panel and a compartment between said door trim panel and said door substrate, said telescoping duct assembly being received and held in said compartment;
	and a mounting feature fixing said outer duct section to said door substrate.

4. 	(currently amended) The apparatus of claim 1, wherein said mounting feature includes a first set of opposed lugs on said outer duct section engaging with a second set of opposed lugs on said door substrate.

12. 	(currently amended) The apparatus of claim 19, wherein said mounting feature includes a first set of opposed lugs on said outer duct section engaging with a second set of opposed lugs on said door trim panel.

19. 	(currently amended) An apparatus, comprising:
	a telescoping duct assembly including an inner duct section received for sliding movement within an outer duct section;
	a receiver in said inner duct section;
	an elongated port in said outer duct section; and
	an air register held in said receiver and projecting through said elongated port;
	a door substrate, a door trim panel and a compartment between said door trim panel and said door substrate, said telescoping duct assembly being received and held in said compartment; and 
	a mounting feature fixing said outer duct section to said door trim panel.

Reasons for Allowance
The reasons for allowance are the same as in the indication of allowable subject matter provided in the non-final action of 12/8/20 at §§19 – 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746